DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5,6, 9, 10, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. (US Pub 2014/0200405).
With respect to claim 1, Atlas discloses a stylet (see figs 6 and 11 below) adapted for mounting an endotracheal tube (title) comprising: a shaft comprising: a proximal shaft portion (figs 6 and 11, 20); a distal shaft portion (figs 6 and 11, 40 and 50), the distal shaft portion having a body portion (figs 6 and 11, where 50 and 40 overlap) and a tip portion (fig 6, 40 exposed), the tip portion having greater flexibility than the body portion (paragraph 31, 50 is semi rigid while 40 is flexible); an expanding connector which includes a sliding assembly (fig 6 and 11, 30) to connect the proximal shaft portion to the distal shaft portion across a distance, the expanding connector configured to adjust the distance between the proximal shaft portion and the distal shaft portion (see fig 6 below and paragraph 33); and a control wire (fig 11, 60) at least partially disposed within the proximal shaft portion and the distal shaft portion and configured to cause the tip portion of the distal shaft portion to deform in response to a change in the distance between the proximal shaft portion and the distal shaft portion (paragraph 40). With respect to claim 2, Atlas discloses wherein the tip portion is biased in a first direction (paragraph 37, elastic memory) and the control wire is configured to cause the tip portion to deform in a second direction that is opposite the first direction (paragraph 40). With respect to claim 3, Atlas discloses wherein the body portion is made from a material that has a stiffness greater than a stiffness of the tip portion (paragraph 31). With respect to claim 5, Atlas discloses wherein the body portion further comprises a stiffening material located on an external surface (paragraph 31, 50 is on the outside of 40). With respect to claim 6, Atlas discloses wherein the tip portion does not comprise the stiffening material located on an external surface (no 50 is in the tip region). With respect to claim 9, Atlas discloses wherein the body portion comprises a lumen, and the control wire is located within the lumen of the body portion and is moveable within the lumen (60 is within the inner portion of the body). With respect to claim 10, Atlas discloses wherein the control wire is fixedly connected the tip portion of the distal shaft portion and the proximal shaft portion (connected at the tip and at 63 in the proximal shaft portion). With respect to claim 13, Atlas discloses wherein the proximal shaft portion comprises a proximal end and a distal end (see figs 6 and 11 below), the distal end abutting the expanding connector abuts in the indentation in the distal end), and wherein the distal end of the proximal shaft portion comprises an indentation (figs 6 and 11, 28). With respect to claim 14, Atlas discloses wherein the control wire is fixedly connected with the tip portion at a first end and fixedly connected to the proximal shaft portion at a second end (paragraph 41, fixed in port 63 in the proximal shaft and embedded into the tip at the first end). With respect to claim 17, Atlas discloses the sliding assembly comprises one or more pins disposed in the lumen (fig 11, 32).

    PNG
    media_image1.png
    472
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    437
    media_image2.png
    Greyscale

	With respect to claim 1, the embodiment of figs 6 and 11 of Atlas discloses the claimed invention except for a handle loop joined to the body portion of the proximal shaft portion, the handle loop comprising: a flexible material such that the handle loop may be compressed to allow passage of the endotracheal tube over the stylet before returning to an original shape.
	The embodiment of figure 1 of Atlas discloses a handle loop (fig 1, 17) joined to the body portion of the proximal shaft portion, the handle loop comprising: a flexible material (paragraph 31, inflatable) such that the handle loop may be compressed to allow passage of the endotracheal tube over the stylet before returning to an original shape to facilitate placement of the endotracheal tube in the patient (paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of figures 6 and 11 of Atlas to include a handle loop joined to the body portion of the proximal shaft portion, the handle loop comprising: a flexible material such that the handle loop may be compressed to allow passage of the endotracheal tube over the stylet before returning to an original shape in view of the embodiment of figure 1 of Atlas in order to facilitate placement of the endotracheal tube in the patient. Atlas also discloses the embodiments can be combined and modified in paragraph 55.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas as applied to claim 1 above, and further in view of in view of Palmer (US Pub 2003/0154987).
Atlas discloses the claimed invention except for the material of a shaft body being a photopolymer.
Palmer disclose the material of a shaft body being made from a photopolymer (paragraph 37) to allow the clinician to make the apparatus into a predetermined shape to custom mold it to the patient (paragraph 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atlas to have the material of a shaft body being a photopolymer in view of Palmer in order to allow the clinician to make the apparatus into a predetermined shape to custom mold it to the patient.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas as applied to claim 1 above, and further in view of in view of Booth (US Pub 2015/0224273).
Atlas discloses the claimed invention except for wherein the distal shaft portion further comprises a stiffening wire extending through the body portion and not through the tip portion.
Booth discloses wherein the distal shaft portion further comprises a stiffening wire extending through the body portion and not through the tip portion (paragraph 70 discloses wires placed in stiffer portions) to improve torque control and kink resistance (paragraph 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atlas to include wherein the distal shaft portion further comprises a stiffening wire extending through the body portion and not through the tip portion in view of Booth in order to improve torque control and kink resistance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10 13, 14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the rejection has been changed to be a 103 rejection including features of figure 6 and 11 modified with a feature of figure 1 to account for the applicant’s amendment. Figure 1 teaches a flexible loop made of an inflatable material that can compress and be filled back to its original shape to meet the added claim limitations.
The applicant does not individual argue the 103 rejections of claims 4 and 7.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773